It is not stated in the plea, nor clearly admitted at the bar, whether the plaintiff was ever a citizen of this country, or only resided here, in the time of the formation of the new government. If he only resided here, and never became a citizen, he is to be considered as a British subject; and that perhaps may make his case very different from that of a citizen who attached himself to an enemy and took up arms against the country.
Counsel for the plaintiff: He never was a citizen; the counsel on the other side cannot say he was; the plea does not state him to have been a citizen at the time of his departure. *Page 265